UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4383



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MIGUEL  RAMIREZ-ARROYO,     a/k/a   Ranferi    S.
Arroyo,

                                                Defendant - Appellant.


Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          James A. Beaty, Jr.,
District Judge. (CR-04-361)


Submitted:   February 17, 2006                Decided:   March 14, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Miguel Ramirez-Arroyo pled guilty to one count of illegal

reentry of a deported alien felon, in violation of 8 U.S.C.

§ 1326(a), (b)(2) (2000).         He was found being in the country while

serving a state sentence for two drug crimes.                 The presentence

investigation report enhanced his sentencing guidelines offense

level based on a prior conviction and used the same conviction to

determine the criminal history category.             Ramirez-Arroyo contends

the district court erred by “double counting” his conviction.                 He

further contends the district court erred by believing it did not

have discretion under the advisory guidelines to impose a sentence

concurrent    rather     than   consecutive     to   the   undischarged     state

sentence.     Finding no error, we affirm.

             Although district courts must now apply the sentencing

guidelines as advisory, see United States v. Booker, 543 U.S. 220,

125 S. Ct. 738 (2005), courts “are not left with unguided and

unbounded sentencing discretion.         Booker provides that they ‘must

consult     those    Guidelines    and   take    them      into   account   when

sentencing.’”       United States v. Green, __ F.3d __, 2006 WL 267217,

*3 (4th Cir. Feb. 6, 2006) (quoting Booker, 543 U.S. at __, 125 S.

Ct. at 767).        We find no error in the calculation of the offense

level or the criminal history category. United States v. Crawford,

18 F.3d 1173, 1180-81 (4th Cir. 1994) (using a prior conviction to

enhance the offense level and the criminal history category was a


                                     - 2 -
proper application of the guidelines).    We further find that under

the guidelines, it was proper for the district court to impose a

consecutive sentence.   There is no evidence the district court

acted under the assumption that the guidelines were mandatory.   In

fact, the district court made it clear at sentencing that the

guidelines were only advisory.    It further listed those additional

factors under 18 U.S.C.A. § 3553(a)(West 2000 & Supp. 2005) it used

to determine the sentence.

          Accordingly, we affirm the conviction and sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                 - 3 -